



COURT OF APPEAL FOR ONTARIO

CITATION:
Degregorio v. Brick and
    Allied Craft Union of Canada, Local 29, 2012 ONCA 724

DATE: 20121026

DOCKET: C55335

Rosenberg, Gillese and Tulloch JJ.A.

BETWEEN

Marcello Degregorio

Plaintiff (Appellant)

and

Brick and Allied Craft Union of Canada, Local 29

Defendant (Respondent)

S. Grillone, for the appellant

C. Sinclair, for the respondent

Heard: October 24, 2012

On appeal from the order of Justice Stevenson of the Superior
    Court of Justice, dated March 9, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge found that the essential character of the dispute
    between the appellant and the respondent union concerned the respondents
    duties of fair representation and fair referral under the
Labour Relations
    Act, 1995
. We agree.

[2]

While the appellant wishes to hive off the issue of termination and be
    permitted to pursue that through the courts, the factual matrix makes it clear
    that the termination was part and parcel of the ongoing dispute with the result
    that the essential nature of the dispute does indeed relate to the duties of
    fair representation and fair refusal. A full and generous reading of the Reply
    does nothing to alter this conclusion.

[3]

Moreover, this court has previously indicated that the unnecessary
    bifurcation of proceedings flowing out of the same factual matrix is to be
    avoided: see
A.C. Concrete Forming Ltd. v. The Residential Low Rise Forming
    Contractors Association of Metropolitan Toronto and Vicinity
, 2008 ONCA
    864 (CanLII), at para. 26.

[4]

Accordingly, the appeal is dismissed with costs to the respondent fixed
    in the sum of $5500, all inclusive.


